               Case 20-11602-BLS           Doc 23      Filed 06/22/20       Page 1 of 2




                     IN TIIE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

FACfOM, INC.,                                       Case No. 20- 11602 (llLS)

                        Debtor.

Leah Khalil, being duly sworn, deposes and says:

         I am over eighteen years of age. On June 19, 2020, I served the following documents by
first class mail, on those entities listed on the armexed Service List, being all entitles listed on the
Debtors' Schedule 0, E-F and G and Creditor Matrix (DJ. s. 13). and the United States Trustee
and Subchapter V Trustee:

         •   Motion of the Debtor for Order Authorizing it to Pay Premium Financing Obligations
             [D.I. 7];

         •   Motion of the Debtor for Order Establishing Deadlines to File Proofs of Claim and
             Approving Fonn and Manner of Notice Thereof [D.I. 8];

         •   Motion of the Debtor for Order Authorizing Rejection of Unexpired Lease Nunc Pro
             Tune to Petition Date [D.I. 9];

         •   Motion of the Debtor for Order Scheduling Confirmation Hearing and Fixing Related
             Deadlines and Approving Form of Ballot and Notice [D.I. 10];

         •   Application of Debtor for Order Authorizing it to Employ Amini LLC as Counsel
             Nunc Pro Tune to June 18, 2020 (0.1. 11];

         •   Application of Debtor for Order Authorizing it to Employ Klein LLC as Delaware
             Counsel Nunc Pro Tune to June 18, 2020 CD.I. 12)

         •   Order Scheduling Hearing Date (0.1. 15); and

         •   Notice of Motions and Hearing (D.I. 16].




                                                        Leah Khalil

Sworn to before me this June 19, 2020
                        Case 20-11602-BLS         Doc 23     Filed 06/22/20                   Page 2 of 2




                                                  SEl<VJ( 'I': LIS'(

   D11H01.., ll1 ya111 ,'-:I <·:u11phell L I.fl                             -   ---::-----------~
                                                            lk lawarc Scc1cla1y of '-ltatc
   /\!111   St•tl1 M 1.•i1,t•I                              f )j V I\ I\Jll of' ( 'rn p(1rUlJ Ol1 \
   i()1 (   11lo1 .1d11 S11r.·ct                            l·1:11 1l l11w I ;i x
   S11ik _ HH)                                              I' <>. 11, >X X<JX
   /\11-;tJll. I'\ 7870 1                                  f)o \(:1, l>I • l'>'J01
 ! -·            - - - -
  fl.11,th1rw;1n.l l11nn'vatio11:,, I .illli kd            -l11lc111al Rcvc11ut:
                                                                         -
                                                                                 '.'icrvice
  11 N,.:w Sl1 cr.: t                                      ( \ 11t I ;Ji j l l'd f ll'>Oh CII CY () flic.:c
  St l'i:tn l'oil                                          I'<>. l l()x 714 r,
  ( ,11crnscy
                                                           l' hiludclrh ia, l' i\ I<) I O1-73'1(>
  C1Y I 3 H,

 --;-·--:-:--~.
   .Jay S111ith-- ------------------!- ··-- - - - - - - - - -- - - - - - - - i
                                                           Pau l Snow
  104 I .:id) Bird Cove                                    1()<Jor, Oral ·1rail
  C cn1g1.·t o,\ 11, IX 78(128                             /\ustrn , f X 7R750
t----:--:---------------------4
  l'cr"- i ns Coil' l.l P
                              ------·
                                                           Sch.:ct !'1 cmium
  120 1 Thi1d /\ve nue                                     I 02 Nor th Wa:-.lii11gto11 Stred
  Suite 48()()                                             1:1Cnmpo. 1 X 77437
  Scattk . W/\ 98101

s ·ilicon Valky Bank                                       T cxa:,, Co111pt ro lkr of Public Account:,
 504 Lava..:a Street                                       Revenue Accou11ti11g Division - Bankruptcy Sectio1
  Suitt' I I 00                                            P.O. flox l 3)2R
  Austin, TX n 70 I                                        Capit:d Station
                                                           A11sti11, TX 787 11

 Texas Workforce C'ommis:,,ion                             U.S. REIF [URUS /\ uc;tin LLC
 TWC Bui lding - Regulatory Intcgri ly Div ision           c/o l nlcrconti nl:nt<tl Real Estate Corp.
 IO I 1:ast I ')th Strl'ct                                 1270 Sr)l<li cr'" Fic.:ld Rl>cld
 Aust in, TX 7X778                                         Boston. MJ\ 0213 5

 U.S. S111 ..11f Business /\d111i11istralion               Watkins Insurance Group
 Littk Rock Commcn;ial Loan Servicing Center               3834 Spiccwood Sp rings Road
 2 120 Rivnfront Drive                                     Suitl' 100
 Suite I 00                                                Austin, TX 7X70 !
 Little Rock, AR 72202

  O ffice ol'thc lJn itcd State:-. Trusk c                 Oflkc o l'the United States Tru stee
 Attn : I lai 111ah \1 uf.'io11 McCol lum                  Atlll : Da\·id Vi ll a11grnna
 .I. Caleb l{ogg~ Federal Building                         844 King Street
 844 King Street                                           S uite 2207
 Suite 2~07, I .ockbox '.Vi                                Wilmington, DE 1980 I
 Wilm 111gto11, DE !<>80 1

Gibbons, P.C.
Att n: Nata:-, ha Songonuga
300 fkla v. arc /\vc1n1c. Suite IO J 5
 W i lmington, OF 1980 1
---- -- ------ -·--·-·-----------1--- - - - - - - - -- -------~
